Case 1:19-cr-00015-JMS-WRP Document 104 Filed 01/28/20 Page 1 of 5               PageID #: 443




  WILLIAM P. BARR
  Attorney General
  ROBERT S. BREWER, JR.
  United States Attorney
  MICHAEL G. WHEAT, CBN 118598
  JOSEPH J.M. ORABONA, CBN 223317
  JANAKI S. GANDHI, CBN 272246
  COLIN M. MCDONALD, CBN 286561
  Special Attorneys to the Attorney General
  United States Attorney’s Office
  880 Front Street, Room 6293
  San Diego, CA 92101
  Telephone: (619) 546-8437/7951/8817/9144
  Email: janaki.gandhi@usdoj.gov

                     UNITED STATES DISTRICT COURT
                                DISTRICT OF HAWAII

                                               CR. No. 19-00015 JMS-WRP
   UNITED STATES OF AMERICA,
                                               STIPULATION TO CONTINUE TRIAL
                           Plaintiff,          AND EXCLUDE TIME UNDER THE
               v.                              SPEEDY TRIAL ACT (18 U.S.C.
                                               §§ 3161(h)(7)(A) and (B)(i), (ii), (iv)),
   RUDOLPH B. PUANA (1),                       ALONG WITH WAIVER OF SIXTH
                                               AMENDMENT RIGHT TO SPEEDY
                          Defendant.           TRIAL

                STIPULATION CONTINUING TRIAL DATE AND
              EXCLUDING TIME UNDER THE SPEEDY TRIAL ACT

        A.     The United States of America and the above-captioned Defendant,

  through their respective undersigned attorneys, hereby agree and stipulate to

  continue the trial in this case. This stipulation is based on the following:

        On January 17, 2020, the Court held a status hearing to address the jury trial

  scheduled in this case. The Court informed the parties of a potential scheduling
Case 1:19-cr-00015-JMS-WRP Document 104 Filed 01/28/20 Page 2 of 5              PageID #: 444




  conflict with another criminal trial poised to commence at the same time as the

  instant case. The Court further informed the parties that because congestion in the

  Court’s calendar does not toll the Speedy Trial clock, if the parties intended to

  proceed to trial as scheduled on April 14, 2020, the Court was prepared to refer the

  trial to another District Judge. The parties requested time to meet and confer outside

  of Court to discuss the status of discovery, trial preparation, and the trial date.

        On January 22, 2020, the parties conferred by telephone.             Counsel for

  Defendant Puana informed the United States that, given the voluminous discovery

  produced to date, additional discovery that is forthcoming, and the need for counsel

  to prepare for trial in this case, a continuance of the trial date is in the interest of

  justice. Consequently, on the same day, the parties informed the Court by email that

  a trial date on or after August 3, 2020, was mutually acceptable. The Court provided

  new dates for the trial and ordered the parties to file a stipulation to continue trial

  and exclude time, and a waiver of the Sixth Amendment by Defendant Puana.

        B.     Thus, the parties agree the trial should be continued because:

               (1)    Given the volume of discovery produced to date, additional

  discovery that is forthcoming, and the need for counsel to prepare for trial in this

  case, the parties agree that the ends of justice served by granting the requested

  continuance outweigh the best interests of the public and the defendant in a public

  trial; that absent the continuance, counsel for defendant would be denied the

  reasonable time necessary for effective preparation; and that the failure to grant a

                                             2
Case 1:19-cr-00015-JMS-WRP Document 104 Filed 01/28/20 Page 3 of 5           PageID #: 445




  continuance in the proceedings would be a miscarriage of justice pursuant to 18

  U.S.C. § 3161(h)(1)(7)(A), and (B)(i), (iv).

               (2)   Given the nature of the charges, the volume and nature of the

  discovery, and the existence of novel questions of fact or law, the parties agree that

  this case should continue to be deemed unusual or complex pursuant to 18

  U.S.C. § 3161(h)(7)(B)(ii).

               (3)   Counsel for Defendant Puana has consulted with his client and

  waives any due process right to a speedy trial under the Sixth Amendment to the

  U.S. Constitution for the period January 17, 2020, to and including August 11, 2020.

        C.     Based on the foregoing, the parties stipulate and agree to the following:

               (1)   The parties agree to an express exclusion of time, for purposes

  of computation of time under the Speedy Trial Act, of the period from January 17,

  2020, to and including the new trial date of August 11, 2020, on the basis that this

  case is unusual and complex due to the nature of the prosecution, volume and nature

  of the discovery, and existence of novel questions of fact or law. See 18 U.S.C.

  § 3161(h)(7)(B)(ii).

               (2)   The parties further agree that a failure to grant the continuance

  of the trial to August 11, 2020, would result in a miscarriage of justice and

  unreasonably deny counsel for defendants the reasonable time necessary for

  effective preparation, taking into account the exercise of due diligence. See 18

  U.S.C. § 3161(h)(7)(A) and (B)(i), (iv).

                                             3
Case 1:19-cr-00015-JMS-WRP Document 104 Filed 01/28/20 Page 4 of 5                               PageID #: 446




                        (3)       The parties further agree that postponement of the trial until

        August 11,2A20, does not violate the rights of the defendants to a speedy trial under

        the Speedy Trial clause of the Sixth Amendment or any other provision of the

        Constitution.

                        (4)       The parties further agree, based on the foregoing, that the ends

        of justice served by the continuance outweigh the best interests of the defendants

        and the public in a speedy trial within the meaning        of   18 U.S.C. $ 3161(hX7XA).

              D.       A final pretrial conference is scheduled for July 13,2A20 at 1:45 p.m.,

        before Magistrate Judge Kenneth J. Mansfield. Motions are due June 15, 2420, arfi.

        responses are due June 29, 2020. J                      and trial   will   commence on August

        11,2020

                   l    L$
                                                                  G
                                                                        ORABONA
                                                      JANAKI S
                                                      COLIN M.
                                                      Special               to the Attorney General

         ox"a)lLr_/Z-                       SIGNED:
                                                      F. CLINTON BRODEN
                                                      JASON Z. SAY
                                                      Attorneys for Defendant Puana

        Defendant represents that he has read and understood this entire stipulation,
        including the waiver of rights underthe Speedy Trial Act andthe Sixth Amendment,
        and agrees to its terms.


                       a"*?   /   >o        sIGNED
                                                      R{JDOLPH B. PUANA

                                                        4
Case 1:19-cr-00015-JMS-WRP Document 104 Filed 01/28/20 Page 5 of 5           PageID #: 447



                       UNITED STATES DISTRICT COURT
                                DISTRICT OF HAWAII

                                                   CR. No. 19-00015 JMS-WRP
    UNITED STATES OF AMERICA,
                                                   CERTIFICATE OF SERVICE
                       Plaintiff,
          v.

    RUDOLPH B. PUANA (1),

                       Defendant.


  IT IS HEREBY CERTIFIED that:
        I, Janaki S. Gandhi, am a citizen of the United States and am at least

  eighteen years of age. My business address is 880 Front Street, Room 6293,

  San Diego, CA 92101-8893.

        I am not a party to the above-entitled action. I have caused service of the

  foregoing on all parties in this case by electronically filing the foregoing with the

  Clerk of the District Court using its ECF System, which electronically notifies them.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on January 28, 2020.



                                                /s/ Janaki S. Gandhi
                                                JANAKI S. GANDHI
                                                Special Attorney
